Citation Nr: 0614013	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-03 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel




INTRODUCTION

The veteran served on active duty from May 1995 to May 1999.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

This matter was previously before the Board in July 2004, at 
which time it remanded the claim for the completion of 
additional development.  The Board is satisfied that, to the 
extent possible, all action requested on remand is now 
complete, such that it may proceed with a decision herein.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  Bilateral pes planus was noted at the time of the 
veteran's examination for entry into active service.
 
3.  Competent medical evidence of record does not demonstrate 
that during active service, the veteran's preexisting 
bilateral pes planus underwent an increase in disability that 
resulted in a permanent increase in severity; there is also 
no competent medical evidence of record of post-service 
currently diagnosed foot disability, including bilateral pes 
planus.  




CONCLUSIONS OF LAW

1.  The presumption of soundness does not apply to the claim 
for entitlement to service connection for bilateral pes 
planus.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2005).

2.  Bilateral pes planus was not aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Board finds that with respect to this claim, VA has met 
all statutory and regulatory notice and duty to assist 
provisions as related to the Veterans Claims Assistance Act 
of 2000 (VCAA) and all other applicable law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

To that end, letters dated in February 2003 and July 2004 
fully satisfied the VCAA's duty to notify provisions.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Through these communications, the veteran 
was made aware that it was ultimately his responsibility to 
give VA any evidence pertaining to his claim, and the 
July 2004 letter also indicated that he should give VA any 
relevant information or evidence in his possession.  
Moreover, although these VCAA letters were not sent prior to 
the initial adjudication of the veteran's claim, this was not 
prejudicial to him, because he was subsequently provided with 
adequate notice, followed by readjudication of his claim with 
the issuance of a supplemental statement of the case (SSOC) 
in December 2005.  See Pelegrini v. Principi, 18 Vet. App. 
112, 
120-121 (2004).  In addition, as the Board has concluded that 
the preponderance of the evidence is against the claim, any 
questions as to notice of the appropriate disability rating 
or effective date to be assigned (i.e., in the event of an 
award of service connection) are accordingly rendered moot, 
and so no further notice is necessary at this time.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the VCAA's duty to assist, the Board finds 
that to the extent possible, the veteran's service medical 
records and all adequately identified private medical records 
have been obtained for consideration in support of his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  Furthermore, there is no indication that additional 
evidence that may be relevant to the issue decided herein is 
available, but not of record.  The veteran was also accorded 
a VA examination in July 2001.  38 C.F.R. § 3.159(c)(4).  

The Board is aware that VA's duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination, as well as the procurement of a 
medical opinion when necessary.  See 38 C.F.R. 
§ 3.159(c)(4)(i) (2005); Green v. Derwinski, 1 Vet. App. 121 
(1991).  Accordingly, in July 2004, the Board remanded this 
matter in order to conduct an additional VA examination of 
the veteran and to obtain a medical opinion for the case.  
The record reflects that the RO notified the veteran of his 
upcoming VA examination on several occasions, but the record 
further reveals that he did not report for any scheduled 
examinations.  Moreover, neither the veteran nor his 
representative has provided a statement as to good cause for 
his failure to report for such examination.  Therefore, the 
Board will proceed to decide this claim only upon the 
evidence now of record.  38 C.F.R. § 3.655(b) (2005). 

Finally, as there is no indication that any VA failure to 
provide additional notice or assistance to the veteran 
reasonably affects the outcome of this case, the Board finds 
that any such error is harmless.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. April 5, 2006).  Thus, the case is ready for 
appellate review.



Applicable Law

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  See 
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2005).  
The presumption of soundness may be rebutted by clear and 
unmistakable evidence that the disorder existed prior to 
entry into service and that the disorder was not aggravated 
by such service.  Id.  

For a preexisting injury or disease to have been aggravated 
by active service, there must be an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2005).  Where a veteran experiences an increase in 
disability of a preexisting condition during service, a 
presumption of aggravation arises that is rebuttable by clear 
and unmistakable evidence (obvious or manifest).  38 C.F.R. § 
3.306(b) (2005).  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  The 
specific finding requirement that an increase in disability 
is due to the natural progress of the condition will be met 
when the available evidence of a nature generally acceptable 
as competent shows that the increase in severity of a disease 
or injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the 
condition, aside from any extraneous or contributing cause or 
influence peculiar to service.  Consideration will also be 
given to the circumstances, conditions and hardships of 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A temporary 
worsening of symptoms, rather than a deterioration of the 
condition, cannot be considered to be aggravation of a 
preexisting injury or disease, and is not a basis for 
invoking the presumption.  Jensen v. Brown, 4 Vet. App. 304 
(1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Analysis of the Claim

The evidence available for review in this case consists of: 
the veteran's service medical records; private medical 
reports M. Rahim Medical Center, dated from approximately 
August 2000 to June 2001; private medical reports from 
Oakwood Hospital and Medical Center, dated from approximately 
December 2000 to June 2001; a July 2001 VA examination 
report; and statements provided by the veteran and his 
representative in support of the claim.  In reaching its 
decision herein, the Board has carefully weighed the 
probative value of all of the evidence of record.  For the 
reasons delineated below, the Board holds that service 
connection for bilateral pes planus is not warranted at this 
time.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.

The veteran served on active duty from May 1995 to May 1999.  
His April 1995 report of medical examination for entry into 
active service included a service physician's finding of 
moderate asymptomatic pes planus.  At that time, the veteran 
also reported a history of foot trouble.  A day after this 
entry examination, the veteran was referred for a 
consultation in light of his report of intermittent right 
foot pain.  On examination at that consultation, the service 
physician assessed a normally functioning right foot, and 
indicated that prescription shoes and appliances were not 
necessary.  In May 1998, however, the veteran complained of 
chronic bilateral knee pain and aching feet.  He was then 
again referred for evaluation, and the service physician 
diagnosed overpronation secondary to pes planus and 
prescribed shoe inserts.  In June 1998, the veteran returned 
for further evaluation, and was casted for orthotics.  The 
assessment at that time was symptomatic pes planus.  
Thereafter, the veteran's February 1999 report of medical 
examination for discharge from active service included 
notation of a history of symptomatic pes planus.  

The veteran reported that since his service discharge, he has 
continued to have foot pain, and still wears arch supports.  
He identified two private medical providers as responsible 
for treating him after service, but their reports of record, 
as dated from approximately June 2000 to June 2001, do not 
mention any foot complaints, treatment, or current diagnoses.

The veteran underwent a VA joints examination in July 2001.  
At that examination, he complained of pain in both knees, 
with flat feet and a need to use arch supports.  Clinical 
evaluation revealed a normal heel to toe gait with good 
posture.  The veteran was able to tiptoe and squat, but did 
complain of knee pain on those motions.  Both feet were 
plantigrade, and there was no evidence of flat feet on 
weight-bearing.  As well, there was no tenderness and no sign 
of calluses.  Both lower limbs were found to be negative for 
any neurological deficiency.  Concurrent VA X-ray findings 
for the feet were also reported to be normal.  While the VA 
examiner apparently did not have the claims file available 
for review, he also did not diagnose any current foot 
disability.  He did note a subjective complaint of flat feet, 
but then stated that there was no objective evidence of that 
disorder.  

Accordingly, there is no post-service medical evidence of 
currently diagnosed, chronic, and symptomatic bilateral pes 
planus.  The veteran, however, does report current foot pain 
and the continued need to use his inserts.  The Board notes 
that although a veteran, as a layperson lacking the 
appropriate medical expertise, may provide statements as to 
his complaints and observable symptoms, he cannot offer a 
diagnosis or provide a medical opinion as to causation or the 
etiology of his claimed disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(2005) (competent medical evidence means evidence that is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  Thus, the Board may not consider 
any assertion by the veteran as to the actual presence of 
currently diagnosed bilateral pes planus to be competent 
medical evidence for this claim.

The Board notes that evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
preexisting condition was aggravated by active service.  The 
trier of fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See also 
Jordan v. Principi, 17 Vet. App. 261 (2003).  Here, while the 
veteran reported to VA and specifically to the July 2004 VA 
examiner that he had current foot pain and a need to use his 
orthotics, he apparently felt no need to report the same to 
the private providers who afforded him medical treatment for 
various problems in the years after his service discharge.  
As such, the Board finds that the absence of any medical 
treatment for bilateral pes planus after the veteran's 
release from active duty is probative evidence for 
consideration as to whether the problems noted in service 
resulted in a permanent increase in the severity of his 
preexisting bilateral pes planus.  

To that end, the Board observes that because the condition of 
bilateral pes planus was noted at the time of the veteran's 
service entry examination, the presumption of soundness does 
not apply for that particular disorder.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  As to the presumption of aggravation 
in service in light of  the veteran's in-service foot 
complaints and a recorded change in diagnosis from 
asymptomatic to symptomatic bilateral pes planus, the Board 
finds that this presumption has been rebutted by clear and 
unmistakable evidence of the absence of any post-service 
medical treatment or diagnosis of any such disorder.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Accordingly, because 
there is no medical evidence of record to establish that the 
veteran's preexisting bilateral pes planus was permanently 
worsened as a result of his period of active duty, the Board 
must deny the claim for service connection.  The Board has 
considered the benefit of the doubt rule in this case, but as 
the preponderance of the evidence is against the veteran's 
claim, the evidence is not in a state of relative equipoise, 
and there is no basis to apply it.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for bilateral pes planus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


